Title: From Thomas Jefferson to Edward Bancroft, 1 March 1789
From: Jefferson, Thomas
To: Bancroft, Edward



Dear Sir
Paris Mar. 1. 1789.

Your favor of Feb. 20. came to hand by the last post and I have this day had a consultation with Mr. Paradise on the articles which  concern him. With respect to the naming three trustees, all among his friends, and also the omitting to convey the money in the funds to the trustees, we both agree in sentiment with you, if the creditors will consent to it. It was the fear of their dissent which had at first suggested a different proposition. He also agrees that 200£ a year shall be paid to Mrs. Paradise separately and independantly of him. So that all seem to be agreed on one side, and I hope you will be able to obtain a like concurrence among the other parties. Mr. Paradise lives with all possible oeconomy. But he had unavoidably contracted some debts for his journey from Bergamo and his subsistence here before Mrs. Paradise left him. These could not be paid out of his allowance, and therefore should be provided for before the operation of the deed. Both he and Mrs. Paradise should receive their allowances clear of incumbrance. Present me in the most friendly terms to Mrs. Paradise and be assured of the esteem & attachment with which I am Dr. Sir Your most obedt. humble servt,

Th: Jefferson

